UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 o Transition report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number: 333-1416686 AVRO ENERGY INC. [Missing Graphic Reference] (Exact name of Registrant as specified in its charter) Nevada 20-8387017 (State or other jurisdiction (I.R.S. Employer of incorporation or organization Identification No.) 502 East John Street Carson City, NV 89706 Telephone: (604) 683-0466 (Address) (Registrant's telephone number, including area code) Former Name, Address and Fiscal Year, If Changed Since Last Report 535 Howe Street, VANCOUVER, BRITISH COLUMBIA, V6C 2Z4, CANADA Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o We had a total of 25,450,560 shares of common stock issued and outstanding at October 24, 2007. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Transitional Small Business Disclosure Format: Yes oNo x 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. The interim financial statements included herein are unaudited but reflect, in management's opinion, all adjustments, consisting only of normal recurring adjustments, that are necessary for a fair presentation of our financial position and the results of our operations for the interim periods presented. Because of the nature of our business, the results of operations for the quarterly period ended June 30, 2007 are not necessarily indicative of the results that may be expected for the full fiscal year. 2 AVRO ENERGY INC. (A Pre-exploration Stage Company) INTERIM FINANCIAL STATEMENTS June 30, 2007 (Stated in US Dollars) (Unaudited) 3 AVRO ENERGY INC. (A Pre-exploration Stage Company) INTERIM BALANCE SHEETS June 30, 2007 (Stated in US Dollars) (Unaudited) June 30, ASSETS 2007 Current Cash $ 46,821 LIABILITIES Current Accounts payable and accrued liabilities $ 319 Subscriptions received 46,640 46,959 STOCKHOLDERS’ DEFICIENCY Common stock, $0.001 par value 100,000,000shares authorized 25,000,000shares issued 25,000 Additional paid-in capital 61,250 Deficit accumulated during the pre-exploration stage (86,388 ) (138 ) $ 46,721 Going Concern – Note 1 SEE ACCOMPANYING NOTES 4 AVRO ENERGY INC. (A Pre-exploration Stage Company) INTERIM STATEMENTS OF OPERATIONS for the six months ended June 30, 2007 and for the period January 31, 2007 (Date of Inception) to June 30, 2007 (Stated in US Dollars) (Unaudited) January 31, 2007(Date of Inception) ToMarch 31, Three Months Ended June 30, Six Months EndedJune 30, January 31, 2007(Date of Inception) To June 30, 2007 2007 2007 2007 Expenses Accounting and audit fees $ - $ 3,000 $ 3,000 $ 3,000 Legal and professional fees 855 60,000 60,855 60,855 Office and administration 2,520 13 2,533 2,533 Mineral property costs 20,000 - 20,000 20,000 Total expenses (23,375 ) (63,013 ) (86,388 ) (86,388 ) Net loss from Operations (23,375 ) (63,013 ) (86,388 ) (86,388 ) Provision for Income Taxes: Income Tax Benefit - Net Loss $ (23,375 ) $ (63,013 ) $ (86,388 ) $ (86,388 ) Basic and diluted loss per share $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average number of shares outstanding 25,000,000 25,000,000 25,000,000 25,000,000 SEE ACCOMPANYING NOTES 5 AVRO ENERGY INC. (A Pre-exploration Stage Company) INTERIM STATEMENTS OF CASH FLOWS for the six months ended June 30, 2007 and for the period January 31, 2007 (Date of Inception) to June 30, 2007 (Stated in US Dollars) (Unaudited) January 31, 2007(Date of Inception) ToMarch 31,2007 Three Months Ended June 30, 2007 Six Months EndedJune 30, 2007 January 31, 2007(Date of Inception) To June 30, 2007 Operating Activities Net loss for the period $ (23,375 ) $ (63,013 ) $ (86,388 ) $ (86,388 ) Change in non-cash working capital balances related to operations Accounts payable and accrued liabilities - 319 319 319 Cash used in operating activities (23,375 ) (62,694 ) (86,069 ) (86,069 ) Financing Activities Capital stock issued 86,250 - 86,250 86,250 Subscriptions received - 46,640 46,640 46,640 Cash from financing activities 86,250 46,640 132,890 132,890 Increase (decrease) in cash during the period 62,875 (16,054 ) 46,821 46,821 Cash, beginning of the period - 62,875 - - Cash, end of the period $ 62,875 $ 46,821 $ 46,821 $ 46,821 SEE ACCOMPANYING NOTES 6 AVRO ENERGY INC. (A Pre-exploration Stage Company) INTERIM STATEMENT OF STOCKHOLDERS’ DEFICIENCY for the period January 31, 2007 (Date of Inception) to June 30, 2007 (Stated in US Dollars) (Unaudited) Deficit Accumulated During the Additional Pre- Common Shares Paid-in Exploration Number Par Value Capital Stage Total Capital stock issued for cash – at $0.00345 25,000,000 $ 25,000 $ 61,250 $ - $ 86,250 Net loss for the period - - - (23,375 ) (23,375 ) Balance, as at March 31, 2007 25,000,000 25,000 61,250 (23,375 ) (62,875 ) Net loss for the year - - - (63,013 ) (63,013 ) Balance, as at June 30, 2007 25,000,000 $ 25,000 $ 61,250 $ (86,388 ) $ (138 ) SEE ACCOMPANYING NOTES 7 AVRO ENERGY INC. (A Pre-exploration Stage Company) NOTES TO THE INTERIM FINANCIAL STATEMENTS June 30, 2007 (Stated in US Dollars) (Unaudited) 1. DESCRIPTION OF BUSINESS, HISTORY AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Description of business and history– Avro Energy, Inc. (hereinafter referred to as the “Company”) was incorporated on January 31, 2007 by filing Articles of Incorporation under the Nevada Secretary of State. The Company was formed to engage in the exploration of mineral properties for molybdenum and other metals. The Company has acquired a molybdenum property that is located approximately 35 kilometers north of Vancouver BC, and approximately 2 kilometers north of the community of Britannia Beach, BC. The Company’s Molybdenum Property comprises one mineral claim containing 9 cell claim units totaling 188.293 hectares. Management of Company - The Company filed its articles of incorporation with the Nevada Secretary of State on January 31, 2007, indicating Mike P. Kurtanjek as its sole Director and its President and sole executive officer. Mr. Michael Heenan was appointed as a Director of the Company on June 1, 2007. Ms. Marilyn Woodruff was appointed as a Director of the Company on June 1, 2007. Ms. Woodruff was also appointed as the Secretary for the Company effective June 1, 2007. Going Concern.The ability of the Company to continue as a going concern is dependent on additional sources of capital and the success of the Company's business plan. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Year end - The Company's fiscal year end is December 31. Use of estimates - The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Cash and cash equivalents - The Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents. Legal Procedures - The Company is not aware of, nor is it involved in, any pending legal proceedings. 8 AVRO ENERGY INC. (A Pre-exploration Stage Company) NOTES TO THE INTERIM FINANCIAL STATEMENTS June 30, 2007 (Stated in US Dollars) (Unaudited) 1. DESCRIPTION OF BUSINESS, HISTORY AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Resource Properties - Company follows the successful efforts method of accounting for its resource properties. Unproved resource properties are periodically assessed and any impairment in value is charged to exploration expense. The costs of unproved properties, which are determined to be productive are transferred to proved resource properties and amortized on an equivalent unit-of-production basis. Exploratory expenses, including geological and geophysical expenses and delay rentals for unevaluated resource properties, are charged to expense as incurred. Exploratory drilling costs are initially capitalized as unproved property but charged to expense if and when the well is determined not to have found proved oil and gas reserves. Income taxes - The Company accounts for its income taxes in accordance with Statement of Financial Accounting Standards No. 109, which requires recognition of deferred tax assets and liabilities for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in operations in the period that includes the enactment date. Management feels the Company will have a net operating loss carryover to be used for future years. The Company has not established a valuation allowance for the full tax benefit of the operating loss carryovers due to the uncertainty regarding realization. Net loss per common share - The Company computes net loss per share in accordance with SFAS No. 128, Earnings per Share (SFAS 128) and SEC Staff Accounting Bulletin No. 98 (SAB 98). Under the provisions of SFAS 128 and SAB 98, basic net loss per share is computed by dividing the net loss available to common stockholders for the period by the weighted average number of shares of common stock outstanding during the period. The calculation of diluted net loss per share gives effect to common stock equivalents; however, potential common shares are excluded if their effect is anti-dilutive. For the quarter ended June 30, 2007, Nil options and warrants were excluded from the computation of diluted earnings per share because their effect would be anti-dilutive. Foreign Currency Translation– The Company's functional currency is Canadian Dollar but also maintains funds in US Dollar bank accounts.The Company uses the United States Dollar as its reporting currency for consistency with registrants of the Securities and Exchange Commission (“SEC”) and in accordance with the SFAS No. 52 - “Foreign Currency Translation”. Assets and liabilities denominated in a foreign currency are translated at the exchange rate in effect at the period end and capital accounts are translated at historical rates.
